PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-2209


YERSON MAURICIO-VASQUEZ,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General; UNITED STATES OF
AMERICA,

                    Respondents.


On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: September 25, 2018                                 Decided: December 6, 2018


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Petition for review granted; vacated and remanded with instructions by published
opinion. Judge Diaz wrote the opinion, in which Judge Niemeyer and Judge Floyd
joined.


ARGUED: Madeline Jean Cohen, WILEY REIN LLP, Washington, D.C., for Petitioner.
Dawn S. Conrad, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent. ON BRIEF: Adina Appelbaum, CAPITAL AREA IMMIGRANTS’
RIGHTS (CAIR) COALITION, Washington, D.C.; P. Nicholas Peterson, WILEY REIN
LLP, Washington, D.C., for Petitioner. Chad A. Readler, Acting Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
DIAZ, Circuit Judge:

       Yerson Jack Mauricio-Vasquez is a lawful permanent resident of the United States

and a native and citizen of Peru. Before us is his petition for review of the determination

by the Board of Immigration Appeals that he is removable under the Immigration and

Nationality Act (the “INA”) based on his commission of a crime involving moral

turpitude within five years of his admission to the United States.

       The Board found that the Department of Homeland Security (“DHS”) proved by

clear and convincing evidence that Mauricio-Vasquez’s date of admission was in 2008,

less than five years before he committed Virginia felony abduction in 2012. We disagree,

and therefore grant Mauricio-Vasquez’s petition for review, vacate the order of removal,

and remand to the agency with instructions to grant Mauricio-Vasquez’s motion to

terminate removal proceedings.



                                             I.

                                            A.

       DHS began removal proceedings against Mauricio-Vasquez in January 2016,

charging that he was removable under Section 237(a)(2)(A)(i) of the INA, 8 U.S.C.

§ 1227(a)(2)(A)(i). 1 A noncitizen is removable under that section if he is convicted of a

crime involving moral turpitude committed within five years after his date of admission.


       1
         DHS also charged that Mauricio-Vasquez was removable under INA Section
237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii). A noncitizen is removable under this
section if he is convicted of an aggravated felony at any time after admission. The INA
(Continued)
                                             2
       There is no dispute that Mauricio-Vasquez was convicted on July 12, 2013 of

felony abduction in violation of Va. Code Ann. § 18.2-47, and that he committed the

offense on September 13, 2012.       What is in dispute is Mauricio-Vasquez’s date of

admission to the United States, which in turn determines whether DHS met its burden to

prove by clear and convincing evidence that he committed felony abduction within five

years of his admission. 2

       Before turning to the record evidence, some legal context is in order. Under the

Board’s precedent, a noncitizen is “admitted” to the United States for purposes of the

INA when she enters with “procedural regularity” by physically presenting herself at a

port of entry for inspection and questioning by an immigration official.        Matter of

Quilantan, 25 I. & N. Dec. 285, 293 (B.I.A. 2010). Critical to this case is that procedural

regularity doesn’t require entry on a particular visa or status. Id. In Quilantan for

example, the noncitizen was allowed by immigration authorities to pass through a port of

entry as a passenger in a car without answering questions or providing any visa or travel

documents. Id. at 286. The Board there concluded that the noncitizen entered the United




defines “aggravated felony” to include felony crimes of violence as defined at 18 U.S.C.
§ 16(b). See 8 U.S.C. § 1101(a)(43)(F). The Board found that Virginia felony abduction
meets this definition. However, the Supreme Court subsequently held that the definition
in 18 U.S.C. § 16(b) is unconstitutionally vague. Sessions v. Dimaya, 138 S. Ct. 1204,
1210 (2018). DHS has conceded (and we agree) that Mauricio-Vasquez is no longer
removable under Section 237(a)(2)(A)(iii).
       2
        The parties also dispute whether Virginia felony abduction is a crime involving
moral turpitude. In light of our disposition, we do not reach this issue.


                                            3
States “after inspection and authorization by an immigration officer” and was therefore

admitted for purposes of the INA. Id. at 293.

       If, however, a noncitizen enters without inspection but subsequently adjusts her

status to that of lawful permanent resident, the date of her status adjustment is considered

her date of admission. Matter of Alyazji, 25 I. & N. Dec. 397, 408 n.9 (B.I.A. 2011).

                                            B.

       DHS contends that Mauricio-Vasquez last entered the United States without

inspection in October 2000. Because such an entry doesn’t qualify as an admission under

the INA, this would mean Mauricio-Vasquez wasn’t admitted to the United States until

he adjusted his status to lawful permanent resident in 2008. Therefore, on DHS’s theory,

Mauricio-Vasquez committed the 2012 felony abduction offense within the five-year

window for removal.

       At a hearing before an Immigration Judge, DHS introduced Mauricio-Vasquez’s

2006 Application to Adjust Status (Form I-485), which states that he last arrived in the

United States in October 2000 without inspection.          DHS also tendered Mauricio-

Vasquez’s Record of Deportable/Inadmissible Alien (Form I-213), which shows that he

was denied two visas in 2000.

       Mauricio-Vasquez contends that he was admitted in 2002—ten years before he

committed felony abduction—when he presented himself for inspection at Reagan

National Airport. He asserts that the 2000 date of last arrival listed on his Form I-485 is

incorrect. He states that an attorney filled out the form on his behalf after talking to his

parents, who don’t speak English.

                                             4
       In response to DHS’s evidence, Mauricio-Vasquez submitted declarations from his

mother, his aunt, and his mother’s cousin describing his entry and admission in 2002.

According to these declarations, Mauricio-Vasquez’s mother entered the United States in

2000 without inspection near Phoenix, Arizona, while Mauricio-Vasquez remained in

Peru with his aunts and grandmother. After Mauricio-Vasquez broke his elbow in 2001

at the age of eight, his mother decided that he should come to live with her in Virginia.

His aunts helped make his travel arrangements and process his visa application in Peru,

and he flew into Reagan National Airport in February 2002.

       The Immigration Judge held that DHS had not shown by clear and convincing

evidence that Mauricio-Vasquez committed felony abduction within five years after his

date of admission.     The judge noted that although it remained unclear which visa

Mauricio-Vasquez used to enter the United States in 2002, he had “provided reasonable

explanations for why his adjustment application makes no mention of a 2002 entry via

visa, including his young age at the time of application and reliance on a third-party

preparer.”   A.R. 347.   Accordingly, the judge held that Mauricio-Vasquez was not

removable under Section 237(a)(2)(A)(i).

       On appeal, the Board determined that it was unable to meaningfully review this

holding “[a]bsent affirmative factual determinations concerning [Mauricio-Vasquez’s]

last admission to the United States.” A.R. 229–30. It therefore remanded the case for

further factfinding.

       On remand, Mauricio-Vasquez testified about his experience traveling to the

United States in 2002, and the judge found this testimony credible. He described going

                                           5
to Lima so that his aunt and his godmother could arrange for his travel to the United

States. A few nights later, he and his godmother boarded a flight to the United States.

When they arrived at the airport in the United States, they stood in a long line where

people were going up to glass booths, and Mauricio-Vasquez watched his godmother

hand over documents and answer questions. They took a second flight to Virginia and,

after waiting in line at the airport again, went to a friend’s house where Mauricio-

Vasquez’s mother met them.

      Mauricio-Vasquez also offered additional documentary evidence, including school

records showing that he attended school in Peru from 1999 to 2001, and enrolled in

school in Virginia in February 2002 after undergoing the physical examination required

for new students. And he submitted medical records showing that he was hospitalized in

Peru in 2001 for treatment of a broken elbow.

      This time around, the Immigration Judge concluded that DHS had shown by clear

and convincing evidence that Mauricio-Vasquez was admitted in 2008, and that he was

thus removable under Section 237(a)(2)(A)(i). Central to this finding was the judge’s

determination that Mauricio-Vasquez had not established which visa or travel documents

he used to enter the United States in 2002. The judge described this as one of the “key

questions the Court is tasked with answering on remand.” Id. The judge also determined

that the declaration of Mauricio-Vasquez’s mother was due limited weight because she

had not testified at hearing, even though she was available and the judge had requested

that she testify. Id. According to the judge, Mauricio-Vasquez’s “rebuttal evidence on

remand is not enough to overcome the evidence submitted by DHS.” Id. at 95–96.

                                           6
      Mauricio-Vasquez      appealed,   arguing      that   the   Immigration   Judge   (1)

impermissibly shifted the burden of proof regarding his admission date to him, and (2)

erred by requiring evidence that he entered with a particular visa, even though any entry

with procedural regularity counts as an admission.

      The Board concluded that the Immigration Judge applied the correct burden of

proof and properly weighed Mauricio-Vasquez’s rebuttal evidence in determining

whether DHS had satisfied its burden.           According to the Board, the adjustment

application supported DHS’s contention that Mauricio-Vasquez was admitted in 2008,

and Mauricio-Vasquez had not presented sufficient evidence to establish that the

application was unreliable. The Board also held that the Immigration Judge acted within

his discretion by requiring evidence about which visa or travel documents Mauricio-

Vasquez used to enter the United States in 2002 to corroborate his version of events.

      This petition followed.



                                            II.

      We consider a single question: Whether the Immigration Judge and the Board

correctly determined, by clear and convincing evidence, that Mauricio-Vasquez was

admitted to the United States in 2008. We review this finding of fact for substantial

evidence, meaning that it is “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” Ai Hua Chen v. Holder, 742 F.3d 171, 178 (4th

Cir. 2014) (quoting 8 U.S.C. § 1252(b)(4)(B)).



                                            7
       In these proceedings, DHS bore the burden of proving every element of Mauricio-

Vasquez’s removability by clear and convincing evidence. 8 U.S.C § 1229a(c)(3)(A);

Salem v. Holder, 647 F.3d 111, 114 (4th Cir. 2011); 8 C.F.R. § 1240.8(a). To meet this

“heavy burden,” DHS’s evidence needed to produce “a firm belief or conviction, without

hesitancy, as to the truth of the allegations sought to be established,” or “prove[] the facts

at issue to be highly probable.” Shaw v. Sessions, 898 F.3d 448, 458 (4th Cir. 2018)

(quoting United States v. Watson, 793 F.3d 416, 420 (4th Cir. 2015)).

       One element of removability under INA Section 237(a)(2)(A)(i) is commission of

a crime involving moral turpitude within five years of admission. DHS’s theory of when

Mauricio-Vasquez was admitted depends on its assertion that he last entered the United

States without inspection in October 2000. On its view, because that entry wasn’t a

lawful admission, the five-year clock for removability under Section 237(a)(2)(A)(i) did

not begin to run until Mauricio-Vasquez adjusted his status in 2008. The only evidence

that DHS offered on the point was Mauricio-Vasquez’s Form I-485 application for

adjustment of status, which purported to show that he last entered the United States

without inspection in 2000. 3 That evidence is suspect for at least two reasons.




       3
         DHS also presented evidence showing that Mauricio-Vasquez was denied two
visas in 2000. This evidence does nothing to affirmatively show that Mauricio-Vasquez
last entered in 2000. At most, it tends to rebut Mauricio-Vasquez’s claim that he entered
in 2002 on a visa, if we accept that the records submitted by DHS provide an exhaustive
history of his visa applications. But as we explain, Mauricio-Vasquez bore no burden to
prove any particular account of his entry, much less that he entered on a visa.


                                              8
       First, Mauricio-Vasquez offered what the Immigration Judge deemed “reasonable

explanations” for why the information on the form may have been inaccurate, including

that (1) he was thirteen years old at the time of application, (2) he relied on his parents

and an attorney to fill out the form, (3) his parents didn’t speak English, and (4) his date

of last entry may have been confused with that of his mother, who was also applying for

adjustment of status. A.R. 377, 229. Second, and more importantly, Mauricio-Vasquez

offered unrebutted evidence (in the form of school and medical records) showing that he

was in Peru from 1999 to 2001.

       Simply put, if Mauricio-Vasquez was in Peru from 1999 to 2001, DHS’s theory

that he last entered the United States in 2000 can’t be correct.          And neither the

Immigration Judge nor the Board expressed doubt about the reliability of Mauricio-

Vasquez’s school and medical records.        In fact, the Board appeared to accept that

“[Mauricio-Vasquez] was previously in Peru and at some point entered this country and

enrolled in elementary school in Virginia in February 2002.” In re: Mauricio-Vasquez,

2017 WL 4946917, at *3 (B.I.A. Sept. 14, 2017). In the Board’s view, however, that

evidence did “not establish that he was admitted to the United States in 2002 on a visa, as

he claimed.” Id.

       We conclude that the Board misapprehended the relevance of this evidence. The

records don’t simply show that Mauricio-Vasquez was “previously in Peru,” but that he

was in Peru in 2001, thus flatly contradicting DHS’s theory that he last entered the United

States without inspection in 2000.



                                             9
      Despite this fatal contradiction, the Immigration Judge and the Board required

Mauricio-Vasquez to corroborate his contention that he entered the United States on a

visa in 2002.      They likened this corroboration requirement to the evidentiary

requirements imposed upon noncitizens in other contexts, such as applications for relief

from removal. See id. (citing 8 U.S.C. § 1229a(c)(4)(B); Singh v. Holder, 699 F.3d 321,

332 (4th Cir. 2012)); A.R. 95 (citing In re: Fonseca-Haro, 2014 WL 3697753, at *l

(B.I.A. May 27, 2014)); A.R. 377 (citing 8 C.F.R. § 103.2(b)(2)(i)).

      But here, unlike those other contexts, the noncitizen is not seeking relief; rather

DHS is seeking an affirmative finding of removability “in the case of an alien who has

been admitted to the United States.” 4 8 U.S.C. § 1229a(c)(3)(A); see Salem, 647 F.3d at

116 (“Congress has commanded that the government sustain the burden of establishing

removability by clear and convincing evidence. 8 U.S.C. § 1229a(c)(3)(A). But at the

relief stage . . . the statute shifts the burden to the removable noncitizen . . . .   Id.

§ 1229a(c)(4)(A)(i).”). While it may be appropriate in some contexts to presume, absent

evidence establishing the date and circumstances of a noncitizen’s entry, that his date of

      4
         For example, the cited passage in Singh concerns an immigration judge’s
discretion to require corroboration when making credibility determinations as to
applicants for asylum and withholding of removal. And Fonseca-Haro involved a
noncitizen charged with being present without first being admitted. 2014 WL 3697753,
at *1. In that circumstance, 8 U.S.C. § 1229a(c)(2) places the burden on the noncitizen to
establish that he is either lawfully present pursuant to an admission or entitled to
admission. Here, by contrast, Mauricio-Vasquez’s permanent resident status puts the fact
of his admission beyond dispute. The only dispute concerns the date of his admission,
which is not addressed by 8 U.S.C. § 1229a(c)(2), and which, as an element of
removability, is controlled by 8 U.S.C. § 1229a(c)(3)(A) (placing the evidentiary burden
on DHS).


                                           10
admission is the date when he adjusts status, we hold that DHS is entitled to no such

presumption where it bears the burden to prove its charge of removability, and where the

date of admission constitutes an element of that charge.

      It was DHS’s burden to affirmatively prove (by clear and convincing evidence)

that Mauricio-Vasquez last entered in 2000 without inspection, and was therefore not

admitted until 2008, because this determines whether his 2012 felony abduction offense

fell within the five-year window for removability.         But here, the record contains

essentially unrebutted evidence showing that Mauricio-Vasquez was in Peru from 1999

to 2001, and that he presented himself for inspection and was allowed to enter the United

States at Reagan National Airport in 2002 (whether on a visa or otherwise). 5 In our view,

any reasonable adjudicator would be compelled to conclude that DHS failed to prove

Mauricio-Vasquez was admitted in 2008. 6 He is therefore not removable on the ground

alleged by DHS.




      5
        This is true even if we accept the Immigration Judge’s decision to give limited
weight to the declaration of Mauricio-Vasquez’s mother, who did not testify at hearing
despite being available. Mauricio-Vasquez’s account of his 2002 entry is established
primarily through his own testimony and supported by the declarations of his aunt and his
mother’s cousin, as well as documentary evidence.
      6
         DHS theorizes that Mauricio-Vasquez could have entered at Reagan Airport in
2002 without inspection by (for example) falsely claiming that he was a United States
citizen. See generally Matter of Quilantan, 25 I. & N. Dec. at 293 (“An alien who enters
the United States under a false claim of United States citizenship has not been
inspected . . . .”). The problem is that DHS presented no evidence to support such a
claim.


                                            11
                                            III.

       For the foregoing reasons, we grant Mauricio-Vasquez’s petition for review.

Although the ordinary practice is to remand to the agency for further proceedings

consistent with our disposition, we conclude that such proceedings “would serve no

purpose” here. Medina-Lara v. Holder, 771 F.3d 1106, 1118 (9th Cir. 2014) (quoting

Karimi v. Holder, 715 F.3d 561, 565 (4th Cir. 2013)). The Board remanded this case

once before, after the Immigration Judge determined that DHS had failed to satisfy its

burden of proof. Yet despite being allowed to fully develop the record on remand, DHS

has again failed to carry its burden. Under the circumstances, we decline to give DHS a

“third bite at the apple.” Id. (quoting Siwe v. Holder, 742 F.3d 603, 612 (5th Cir. 2012)).

       We therefore vacate the order of removal, and remand to the agency with

instructions to grant Mauricio-Vasquez’s motion to terminate removal proceedings.



                                              PETITION FOR REVIEW GRANTED;
                                   VACATED AND REMANDED WITH INSTRUCTIONS




                                            12